Citation Nr: 1236259	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-27 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, including as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from February 1961 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran did not request a hearing before the Board. 

In the October 2005 rating decision from which this appeal arises, the RO also denied service connection for right ear hearing loss.  The Veteran subsequently appealed the denial of service connection for right ear hearing loss to the Board.  Prior to the transfer of the claims file to the Board, the RO granted service connection for right ear hearing loss in an April 2012 rating decision.  As the RO fully granted the Veteran's claim in the April 2012 rating decision, the issue of service connection for right ear hearing loss is not in appellate status, and is not before the Board.  

Throughout the pendency of this appeal, the claim before the Board has been adjudicated as one of service connection for PTSD; however, as the Veteran has been diagnosed with other psychiatric disorders, specifically a major depressive disorder, during the pendency of this appeal, the Board finds that the claim should be broadened and reclassified as one of service connection for a psychiatric disorder, which includes PTSD, as well as the diagnosed depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

During the pendency of this appeal, a VA examiner diagnosed the Veteran with (Axis I) major depressive disorder and PTSD symptoms; (Axis III) chronic lower back pain; and (Axis IV) limitations due to medical problems.  This diagnosis suggests a relationship between the Veteran's psychiatric symptomatology and his currently service-connected disabilities (of the low back, left knee, right knee, cervical spine, diabetes mellitus type II, tinnitus, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, bilateral pes planus, bilateral hallux valgus, and bilateral hearing loss).  For this reason, the Board has also reclassified the Veteran's claim for service connection for a psychiatric disorder to include as secondary to the service-connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required regarding the issue of service connection for a psychiatric disorder prior to Board adjudication.  38 C.F.R. § 19.9 (2011).

The Veteran essentially contends that he developed psychiatric disorder symptomatology, to include PTSD and depression, that is related to in-service experiences during the Vietnam War.  Regarding the claimed PTSD, the Veteran's DD Form 214 indicates that the in-service primary specialty title was an aircraft armament systems technician.  The Veteran served two tours of duty in Vietnam, from August 24, 1966 to August 17, 1967, and from May 18, 1969 to May 18, 1970.  The Veteran does not claim to have participated directly in combat, but stated that he was present in areas that saw combat.  On a September 2007 Substantive Appeal to the Board, the Veteran wrote that, while in Vietnam, he saw aircraft, disabled by gunfire, returning with wounded or traumatized service members in them.  In a January 2008 PTSD stressor statement, the Veteran indicated that, during his first tour of duty in Vietnam, he was stationed at the Bien Hoa Air Base.  During that time, the Veteran indicated that the base was frequently attacked by mortars, artillery, rockets, rocket propelled grenades, and small arms fire.  On one such attack, the Veteran stated that the enlisted quarters, the mess hall, and several jets were destroyed by enemy fire.  The Veteran reported that the enemy also attacked the perimeters of the base and that one member of his squadron lost a leg as a result of these attacks.  In a May 2011 VA PTSD examination report, the Veteran reported seeing a Vietnamese girl with her back on fire due to napalm while in Vietnam.  

Service Personnel Records

Regarding the claimed PTSD stressors, the Veteran does not claim to have participated in combat with the enemy, and the Veteran's service treatment records contain no indications that the Veteran actively participated in combat, such as a primary specialty title related to combat, or awards or decorations signifying combat; however, the Veteran has indicated that he was stationed with the 531st Tech Fighter Wing at the Bien Hoa Air Base in Vietnam from August 1966 to August 1967 and that the base experienced enemy fire during his service at that facility.  During the pendency of this appeal, the NPRC confirmed that the Veteran served in Vietnam from August 1966 to August 1967; however, the Veteran's service personnel records are incomplete and do not indicate where the Veteran was stationed during that period.  

The evidence indicates that there may be outstanding service personnel records that have not been associated with the claims file.  In March 2005, the RO issued a request to the National Personnel Records Center (NPRC) for the Veteran's complete service personnel records.  In response, in April 2005, the NPRC mailed the only service personnel records in their possession, specifically, the Veteran's in-service performance records, and notified the RO that the remaining service personnel records were unavailable.  The record does not indicate that the RO subsequently attempted to locate the service personnel records currently missing from the claims folder, to include asking the Veteran for any records in his possession.  As part of this remand, the AMC/RO should attempt to obtain the Veteran's complete service personnel records, and should end such attempts only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the AMC/RO should notify the Veteran in writing.

Stressor Verification

The record does not contain any indication that the RO sought to corroborate the Veteran's claimed stressor of experiencing enemy fire while stationed at the Bien Hoa Air Base during service in Vietnam.  As such, in an effort to fully assist this Veteran, the AMC/RO should attempt to verify the Veteran's presence at the Bien Hoa Air Base from August 1966 to August 1967, by procurement of the complete service personnel records or other methodology, and, subsequently, to verify the Veteran's account of enemy attacks on that facility during that particular time period.  

SSA Records

The evidence suggests that the Veteran has outstanding records with the U.S. Social Security Administration (SSA).  In a May 2011 VA PTSD examination report, the Veteran indicated that he retired in 2007 for medical reasons and that he currently was receiving Social Security disability payments.  The Veteran's claims file currently does not contain any SSA administrative decisions or the underlying medical records SSA used in making any decisions.  It does not appear that the RO contacted SSA in order to incorporate its records into the claims file.  VA has a duty to obtain SSA records when it has actual notice of such an application.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Where there is a reasonable possibility that the outstanding SSA records would aid a veteran in substantiating a VA claim for service connection, the SSA records should be requested.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002 & Supp. 2011).  Accordingly, the AMC/RO should contact SSA to request such records, and should obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any medical records in its possession.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2) (2011). 

VA Treatment Records

The evidence also indicates that there are outstanding VA treatment records that have not been associated with the claims file.  While the relevance of such evidence of continued treatment for psychiatric disorder has not been asserted, such records may possibly reflect on a relationship between service-connected disabilities and the psychiatric disorders or symptoms.  The physical claims folder includes VA treatment records, including records indicating psychiatric treatment, dated through July 24, 2007.  In addition, the "Virtual VA" e-folder contains additional VA treatment records dating from June 15, 2011 to January 5, 2012.  

At the May 2011 VA PTSD examination, the Veteran indicated that he was treated for his psychiatric disorder by a VA examiner at the VA Outpatient Clinic in Laredo, Texas in December 2008.  The claims file currently does not contain any VA treatment records dated between July 24, 2007 and June 15, 2011.  Therefore, as part of this remand, the AMC/RO should associate with the claims file copies of the Veteran's outstanding VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(3).

Secondary Service Connection

The Board finds that an additional VA psychiatric examination is necessary as the evidence suggests that the Veteran's claimed psychiatric disorder might have been either caused or permanently aggravated by his service-connected disabilities.  The Veteran is currently service-connected for low back, left knee, right knee, cervical spine, diabetes mellitus type II, tinnitus, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, bilateral pes planus, bilateral hallux valgus, and bilateral hearing loss disabilities.  

In a December 2005 VA treatment record, specifically a mental health evaluation note, the Veteran reported "feeling a little depressed lately" and stated that he experienced PTSD symptomatology related to service in Vietnam.  During the interview, the Veteran indicated that his back disorder had progressively gotten worse.  The Veteran indicated that he could not do the things that he used to do such as work or run his house.  The December 2005 VA examiner's impression was (Axis I) major depressive disorder and PTSD symptoms; (Axis III) chronic lower back pain, hypertension; and (Axis IV) limitations due to medical problems.

By including the Veteran's service-connected low back disability symptomatology as well as his medical problems in the overall diagnosis, the December 2005 VA examiner suggested that some of the Veteran's psychiatric problems may be related to his physical (service-connected) disabilities.  As there is some indication that the Veteran's claimed psychiatric disorder may be secondary to the service-connected disabilities, further examination and medical opinion on this question is needed to assist in the development of the theory of secondary service connection (38 C.F.R. § 3.310).  

As noted above, in May 2011, the Board provided the Veteran with a PTSD examination to assist in determining whether he had PTSD related to an in-service stressor.  As the May 2011 VA PTSD examiner did not review the SSA records or the VA treatment records that will be most likely procured as a result of this remand, and was not asked to address the question of whether the Veteran had a diagnosed psychiatric disorder other than PTSD, or the secondary service connection questions of whether any such diagnosed psychiatric disorder (other than PTSD) may be caused or aggravated (permanently worsened in severity) by the Veteran's service-connected physical disabilities.  For these reasons, the Board finds that an additional VA psychiatric examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide VCAA notice for secondary service connection for psychiatric disorder (under 38 C.F.R. § 3.310).  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011). 

2.  The Veteran should be requested to provide any service personnel records or SSA records in his possession, to include any medical records that SSA utilized in making a decision regarding his claim for disability benefits.  The AMC/RO should also provide information that would allow for the verification of the Veteran's claimed PTSD stressors, specifically, evidence that might corroborate his presence at the Bien Hoa Air Base from August 1966 to August 1967.

3.  The AMC/RO should also contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his claimed psychiatric disorder.  The Veteran should specifically be advised to provide the requested information and any necessary authorizations that would allow VA to procure such records.  

4.  The AMC/RO should procure all VA treatment records dating from July 24, 2007 to June 15, 2011, and all such VA treatment records dating from January 5, 2012, the date of the last VA treatment record on file.  

5.  The AMC/RO should take appropriate steps to procure the Veteran's outstanding service personnel records from any appropriate source as necessary to obtain complete records.  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.

6.  The AMC/RO should make contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records or responses received should be associated with the claims folder.

7.  After the above has been completed and the Veteran has been provided with a reasonable amount of time to comply with the AMC/RO's requests, the AMC/RO should prepare a written summary of any claimed stressors capable of verification using any information regarding the Veteran's claimed stressor(s) previously provided by him or others, such as the enemy attacks on the Bien Hoa Air Base between August 1967 and August 1968.  This summary, along with a copy of the Veteran's Department of Defense Form 214, his service personnel records, and all associated documents should then be sent to the United States Army & Joint Service Records Research Center (JSRRC) with a request that an attempt be made to corroborate the alleged stressor(s). 

8.  After the completion of the above, the AMC/RO should schedule the Veteran for a VA PTSD or psychiatric (mental) disorders examination to ascertain the nature and etiology of any current psychiatric disability, to include a major depressive disorder and PTSD.  The relevant evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination. 

An interview of the Veteran regarding his psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should specifically note and discuss any of the Veteran's claimed stressors that have been corroborated due to this Remand.  The VA examiner should list all current psychiatric diagnoses and offer the following opinions: 

i)  If the VA examiner diagnoses PTSD, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's PTSD is related to the in-service stressors?  If PTSD is diagnosed, the VA examiner should specifically state which stressful events caused the Veteran's PTSD, including whether the underlying stressor is related to the Veteran's fear of hostile military activity during service in Vietnam. 

(ii) If the examiner diagnoses a psychiatric disorder other than PTSD, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosed psychiatric disorder was first manifested in service or is otherwise related to service, including events during service in Vietnam.

(iii)  If the examiner diagnoses a psychiatric disorder other than PTSD, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosed psychiatric disorder was caused by any or all of the Veteran's service-connected disabilities (which are a low back disability, left knee disability, right knee disability, cervical spine disability, diabetes mellitus type II, tinnitus, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, bilateral pes planus, bilateral hallux valgus, and bilateral hearing loss).  

iv) If the examiner diagnoses a psychiatric disorder other than PTSD, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosed psychiatric disorder was aggravated by (permanently worsened in severity by) any or all of the Veteran's service-connected disabilities.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.  If the VA examiner determines a disorder was aggravated, although not caused, by any or all of the Veteran's service-connected disabilities, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder. 

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

9.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issue of service connection for a psychiatric disorder, to include PTSD and depression, including as secondary to service-connected disabilities.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


